UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1296


SALEDA TAYLOR,

                 Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   James E. Gates,
Magistrate Judge. (7:13-cv-00220-JG)


Submitted:   February 29, 2016                   Decided:   May 9, 2016

                        Amended:   May 9, 2016


Before KING, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William   Lee   Davis,   III,  Lumberton,   North  Carolina,   for
Appellant.    Thomas G. Walker, United States Attorney, R.A.
Renfer, Jr., Assistant United States Attorney, Amanda B. Gilman,
Special   Assistant   United  States   Attorney,  Raleigh,   North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Saleda Taylor appeals the district court’s order affirming

the Commissioner’s denial of a period of disability, disability

insurance benefits, and supplemental security income.                We have

reviewed the record and find no reversible error. *              Accordingly,

we affirm for the reasons stated by the district court.                 Taylor

v. Colvin, No. 7:13-cv-00220-JG (E.D.N.C. Feb. 27, 2015).                  We

dispense   with     oral   argument   because     the    facts    and   legal

contentions   are   adequately   presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




     * Taylor has waived appellate review of her claims under
Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015). See In re Under
Seal, 749 F.3d 276, 285 (4th Cir. 2014) (recognizing issues
raised for first time on appeal generally will not be
considered); Holland v. Big River Minerals Corp., 181 F.3d 597,
605-06 (4th Cir. 1999) (describing limitations on exception
based on intervening change in law).



                                      2